Title: To Thomas Jefferson from H.V.S. Van Den Bergh, 5 July 1824
From: Van Den Bergh, H.V.S.
To: Jefferson, Thomas

Sir,Stillwater, Saratoga County, Newyork
July 5 1824The high respect I entertain for you induces me to enclose a copy of an oration delivered by me on the last anniversary of our Independence. The approbation of the enlightened and the virtuous will stimulate me to greater exertions, while their frank criticisms will tend to my improvement.Permit me therefore to request your candid opinion of the oration.I have the honor to be your most obt. & humble servt.H. V. S. Van Den Bergh